DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 14: Lines 1-4 of claim 14 recite the limitation “A first device comprising a first organic light emitting device, further comprising: an anode; a cathode; and an organic layer …”
It is unclear if the first device or first organic light emitting device further comprises the anode, the cathode, and the organic layer, rendering the claim indefinite.
For the purposes of examination the Examiner is interpreting the claim to mean that the first organic light emitting device further comprises the anode, the cathode, and the organic layer.
Regarding claims 15-20: Claims 15-20 are rejected due to their dependence from claim 14.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9, 11-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xia ‘004 (US 2010/0244004 A1) (hereafter “Xia ‘004”) in view of Yagi (US 2008/0297038 A1) (hereafter “Yagi”) and Oshiyama ‘723 (WO 2008/044723 A1 – machine translation relied upon) (hereafter “Oshiyama ‘723).
Regarding claims 1-7, 9, 11-14, 16, and 18: Xia ‘004 discloses a first device comprising a first organic light emitting device, the first organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode {(Figure 1 described on p. 3, ¶ [0035]; Items 115, 160, and 135 are the anode, cathode and emissive layers respectively.), (paragraphs [0112]-[0116]: Example device structures)}.
The Examiner notes that a first organic light emitting device by itself meets the limitations of a first device comprising a first organic light emitting device.
The organic layer comprises a light-emitting layer containing a metal complex compound as an emissive dopant that can have one of the structures shown below {(p. 5, ¶ [0044]; The compounds of the invention are used as the emissive dopant in the emissive layer.), (p. 2; Formulae I, III, IV), (p. 3; Formula V), (p. 9, ¶ [0067], p. 14, ¶ [0068], p. 26, ¶ [0069]; Listings of compounds that exemplify the invention.), (p. 9, compounds 1, 2, and 10 shown below), (paragraphs [0112]-[0116]: Example device structures comprising Compounds 1 and 10)}. 

    PNG
    media_image1.png
    516
    626
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    673
    824
    media_image2.png
    Greyscale


Xia ‘004 does not teach that at least one of the instant A1, A2, A3, A4, A5, A6, A7, and A8 is nitrogen.
Yagi teaches iridium complexes used as dopants in the light-emitting layer of an organic light-emitting device {(paragraph [0132]; the compound represented by formula (1), (4), (5), (6) can be a light-emitting material.), (paragraph [0126]; the compound represented by formula (1), (4), (5), (6) is exemplified by compounds 9-1 through 15-12.)}. The iridium complexes comprise ligands using both dibenzofuran and aza-type dibenzofuran skeletons interchangeably {p. 7 structure 9-1 vs. pp. 11-12 structures 12-6 through 12-11}.

    PNG
    media_image3.png
    640
    831
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    573
    754
    media_image4.png
    Greyscale


Oshiyama ‘723 teaches metal complexes used as dopants in the light-emitting layer of an organic light-emitting device {(paragraph [0209]; the compounds of Oshiyama ‘723’s invention are preferably used as light-emitting dopants), (paragraphs [0022]-[0028]; the compounds of Oshiyama ‘723’s invention are represented by the formula (1a).)}. 
Oshiyama ‘723 teaches that the metal complexes comprise an aza-type structure {(paragraphs [0023]-[0026]: The compounds having the structure of formula (1a) comprise a structure having the structure of formula (1b).), (paragraphs [0026]-[0028]: The structures of formula (1b) are aza-type structures.)}.
The iridium complexes can comprise aza-type dibenzofuran structures, as shown below {(paragraph [0084]; the compounds having the structure of the formula (1a) are exemplified by compounds 1-1 through 1-45.), (p. 30 compound 1-6, p. 31, compound 1-7 and p. 35, compound 1-30)}. 

    PNG
    media_image5.png
    172
    400
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


Oshiyama ‘723 teaches that that the aza-type dibenzofuran structures can be used with a pyridine ring in a ligand of the iridium complexes {(paragraphs [0022]-[0027] and [0059]), (paragraph [0059] and p. 25, structure B-1 is a pyridine ring and can be used as ring “B”.)}. 
Oshiyama ‘723 teaches that the iridium complexes of Oshiyama ‘723’s invention can be used as dopants in the light-emitting layer of an organic light-emitting device to produce organic light-emitting devices with high efficiencies and long lifetimes {paragraphs [0020]-[0021]}.
Yagi teaches that both dibenzofuran skeletons and dibenzofuran skeletons in which a carbon atom has been replaced with a nitrogen atom can be used interchangeably in iridium complexes used as light-emitting dopants in organic light-emitting devices. Oshiyama ‘723 teaches that iridium complex compounds for use as light-emitting dopants in organic light-emitting devices can comprise ligands having a pyridine ring and a dibenzothiophene skeleton in which a carbon atom has been replaced with a nitrogen atom. 
Therefore, at the time of the invention, it would have been obvious to one with ordinary skill in the art to have substituted the dibenzofuran groups in Xia ‘004’s compounds 1 and 10 with aza-dibenzofuran groups so the N atom was meta to the C-O bond in the dibenzofuran skeleton, as in Yagi’s compound 12-10 and Oshiyama ‘723’s compound 1-6, based on the teachings of Yagi and Oshiyama ‘723. The substitution would have been one known element for another known element and would lead to results similar to compounds containing only the dibenzofuran group. Furthermore, Oshiyama ‘723 teaches that iridium complex compounds having dibenzofuran skeletons in which a carbon atom has been replaced with a nitrogen atom can be used as light-emitting dopants in the light-emitting layer of an organic light-emitting device to produce organic light-emitting devices with high efficiencies and long lifetimes. Further, one of ordinary skill in the art would know to use the structural elements of light-emitting dopant materials as they were intended, which in this case means finding the best structural elements or a given material set to create an iridium complex that when used as a light-emitting dopant enables an efficient organic light-emitting device based on the teaching of Xia ‘004, Yagi, and Oshiyama ‘723.
The resultant compounds have the structure of the instant Formula I where: n is 1; A6 is N; A1-A5, A7, and A8 are C; X is O; R1, R2, R3, and R4 are in each case either hydrogen or alkyl.
The resultant compound of the modification of Xia ‘004’s Compound 1 has the structure of the instant Compound 3, which comprises a ligand having the structure of the instant LB1 and a ligand having the structure of the instant LA3. The resultant compound has the structure of the structural formula of the current claim 3.
The resultant compound of the modification of Xia ‘004’s Compound 10 has a structure comprising a ligand having the structure of the instant LB2 and a ligand having the structure of the instant LA9. The resultant compound has the structure of the structural formula of the current claim 3. The resultant compound comprises the instant R2 and R3 as alkyl (methyl).

Regarding claim 15: Xia ‘004 as modified by Yagi and Oshiyama ‘723 teaches all the features with respect to claim 14, as outlined above.
Claim 15 differs from claim 14 in that the first organic light-emitting device, i.e. the organic light-emitting device of claim 19, is comprised in a consumer product.
Xia ‘004 does not exemplify a consumer product comprising the first organic light-emitting device.
However, Xia ‘004 teaches that the first organic light-emitting device can be comprised in a consumer product such as a flexible display, a flat panel display, or a light for illumination, among other examples {p. 4, ¶ [0041]; Devices according to the invention can be used to make flexible displays, flat panel displays, or lights for illumination, among other examples, which are a consumer product.}.
Xia ‘004 teaches that devices that make use of organic materials are advantageous because they can be used to make flexible devices, have potential cost advantages over inorganic devices, and the color of the emitted light can be readily tuned {paragraph [0004]}.
At the time of the invention, it would have been obvious to have modified the first device comprising the first organic light-emitting device by using the device to produce a consumer product such as a flexible display, a flat panel display, or a light for illumination, based on the teaching of Xia ‘004. The motivation for doing so would have been to produce a produce a consumer product such as a flexible display, a flat panel display, or a light for illumination that could be flexible, have potential cost advantages over similar inorganic devices, and have readily tuned emission colors, based on the teaching of Xia ‘004. 

Regarding claim 17: Xia ‘004 as modified by Yagi and Oshiyama ‘723 teaches all the features with respect to claim 14, as outlined above.
An organic light-emitting device is a lighting panel, because the light-emitting device emits light and has a flat planar shape.

Regarding claims 19-20: Xia ‘004 as modified by Yagi and Oshiyama ‘723 teaches all the features with respect to claim 14, as outlined above. 
Xia ‘004 further discloses that the light-emitting layer comprising a host materials having the structure shown below {(paragraph [0081]: The light-emitting layer comprises a host.), (paragraphs [0112]-[0116]: Example device structures comprising the host compound shown below in the light-emitting layer.)}. 

    PNG
    media_image8.png
    844
    1190
    media_image8.png
    Greyscale


Claims 8 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xia ‘004 (US 2010/0244004 A1) (hereafter “Xia ‘004”) in view of Yagi (US 2008/0297038 A1) (hereafter “Yagi”) and Oshiyama ‘723 (WO 2008/044723 A1 – machine translation relied upon) (hereafter “Oshiyama ‘723) as applied to claim 1 above, and further in view of Xia ‘916 (US 2010/0270916 A1) (hereafter “Xia ‘916”).
Regarding claims 8 and 10: Xia ‘004 as modified by Yagi and Oshiyama ‘723 teaches all of the features with respect to claim 1, as outlined above.
Xia ‘004 as modified by Yagi and Oshiyama ‘723 does not teach that the methyl group substituents of the modified Compound 10 of Xia ‘004 are fully deuterated.
Xia ‘916 teaches iridium complexes comprising deuterated alkyl groups {paragraphs [0068]-[0069]; The compounds of the invention have the structure of Formula I, and the compounds having the structure of Formula I preferably have at least one substituent comprising CD3, CD2, or CD.}. 
Xia ‘916 sought to provide iridium complex compounds with improved efficiency and long lifetime by including deuterated alkyl substituents {p. 7, paragraph [0063]}. C-D bonds are stronger than C-H bonds, and due to the kinetic isotope effect, the rates of reactions involving C-D bonds is slower than the rates of reactions involving C-H bonds, improving compound stability {p. 7, paragraph [0063]}.
At the time of the invention, it would have been obvious to one with ordinary skill in the art to have further modified Xia ‘004’s Compound 10, by fully deuterating all of the alkyl group substituents of the compound, based on the teachings of Xia ‘916. The motivation for doing so would have been to provide iridium complex compounds with improved efficiency and long lifetime, as taught by Xia ‘916.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 11, 15, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29 and 34 of U.S. Patent No. 8722205 in view of Yagi (US 2008/0297038 A1) and Oshiyama ‘723 (WO 2008/044723 A1 – machine translation relied upon).
Regarding claims 1-7, 11, and 15: claim 29 of U.S. Patent No. 8722205 discloses a first device comprising a first organic light emitting device, the first organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode {Claim 26, lines 1-5}.
The organic layer comprises a light-emitting layer containing a metal complex compound as an emissive dopant that can have one of the structures shown below {(claim 26, lines 5-9; Formula I), (claim 29, compound 7)}. 

    PNG
    media_image9.png
    438
    602
    media_image9.png
    Greyscale
  
    PNG
    media_image10.png
    678
    811
    media_image10.png
    Greyscale
 
Where X is O or S; R1 is alkyl; R2, R3, and R4 are independently hydrogen, alkyl, or aryl {claim 26, lines 10-15}.
Claim 29 of U.S. Patent No. 8722205 does not teach that at least one of the instant A1, A2, A3, A4, A5, A6, A7, and A8 is nitrogen.
Yagi teaches iridium complexes used as dopants in the light-emitting layer of an organic light-emitting device {(paragraph [0132]; the compound represented by formula (1), (4), (5), (6) can be a light-emitting material.), (paragraph [0126]; the compound represented by formula (1), (4), (5), (6) is exemplified by compounds 9-1 through 15-12.)}. The iridium complexes comprise ligands using both dibenzofuran and aza-type dibenzofuran skeletons interchangeably {p. 7 structure 9-1 vs. pp. 11-12 structures 12-6 through 12-11}.

    PNG
    media_image3.png
    640
    831
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    573
    754
    media_image4.png
    Greyscale


Oshiyama ‘723 teaches iridium complexes used as dopants in the light-emitting layer of an organic light-emitting device {(paragraph [0209]; the compounds of Oshiyama ‘723’s invention are preferably used as light-emitting dopants), (paragraphs [0022]-[0028]; the compounds of Oshiyama ‘723’s invention are represented by the formula (1a).)}. The iridium complexes comprise aza-type dibenzofuran structures {p. 30 compound 1-6}. Oshiyama ‘723 teaches that that the aza-type dibenzofuran structures can be used with a pyridine ring in a ligand of the iridium complexes {(paragraphs [0022]-[0027] and [0059]), (paragraph [0059] and p. 25, structure B-1 is a pyridine ring and can be used as ring “B”.)}. Oshiyama ‘723 teaches that the iridium complexes of Oshiyama ‘723’s invention can be used as dopants in the light-emitting layer of an organic light-emitting device to produce organic light-emitting devices with high efficiencies and long lifetimes {paragraphs [0020]-[0021]}.

    PNG
    media_image5.png
    172
    400
    media_image5.png
    Greyscale

Yagi teaches that both dibenzofuran skeletons and dibenzofuran skeletons in which a carbon atom has been replaced with a nitrogen atom can be used interchangeably in iridium complexes used as light-emitting dopants in organic light-emitting devices. Oshiyama ‘723 teaches that iridium complex compounds for use as light-emitting dopants in organic light-emitting devices can comprise ligands having a pyridine ring and a dibenzothiophene skeleton in which a carbon atom has been replaced with a nitrogen atom. 
Therefore, at the time of the invention, it would have been obvious to one with ordinary skill in the art to substitute the dibenzofuran group of U.S. Patent No. 8722205’s compound 7 with aza-dibenzofuran groups, so the N atom is meta to the C-O bond of the dibenzofuran skeleton, as in Yagi’s compound 12-10 and Oshiyama ‘723’s compound 1-6, based on the teachings of Yagi and Oshiyama ‘723. The substitution would have been one known element for another known element and would lead to results similar to the compounds containing the dibenzofuran group. Furthermore, Oshiyama ‘723 teaches that iridium complex compounds having dibenzofuran skeletons in which a carbon atom has been replaced with a nitrogen atom can be used as light-emitting dopants in the light-emitting layer of an organic light-emitting device to produce organic light-emitting devices with high efficiencies and long lifetimes. Further, one of ordinary skill in the art would know to use the structural elements of light-emitting dopant materials as they were intended, which in this case means finding the best structural elements or a given material set to create an iridium complex that when used as a light-emitting dopant enables an efficient organic light-emitting device based on the teaching of U.S. Patent No. 8722205, Yagi, and Oshiyama ‘723.

Regarding claims 19-20; U.S. Patent No. 8722205’s Claim 34 corresponds to Claims 19-20 of the instant application. 

Claims 1, 7, and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31 and 35-36 of U.S. Patent No. 8946697. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claims 1, 7, and 14; claim 31 of U.S. Patent No. 8946697 discloses a first device comprising a first organic light emitting device, the first organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode {claim 31, lines 1-5}.
The organic layer comprises a metal complex compound having the structure shown below {claim 31, lines 5-8}.

    PNG
    media_image11.png
    459
    800
    media_image11.png
    Greyscale
 
Where X is O, S, or Se; R1, R3, and R4 are defined similarly to the instant R1, R3, and R4; R2 is aryl or heteroaryl; n is an integer from 1 to 3 {claim 31, lines 17-26}.
At least one of A1 to A8 is N {claim 31, lines 11-12}.
The metal complex described above does not explicitly have the bonding configuration of the current claim 1.
However, the bonding configuration of the current claim 1 is one of a finite number of possible options.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the metal complex such that it had the bonding configuration of the compound of the current claim 1, based on the teaching of claim 31 of U.S. Patent No. 8946697. The selection of the bonding configuration of the current claim 1 would have been a choice from a finite number of identified, predictable solutions (the small number of possible bonding configurations), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Regarding claim 18: U.S. Patent No. 8946697’s Claim 35 corresponds to Claim 18 of the instant application. 

Claims 1-8 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 8946697. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claims 1-8 and 12: claim 16 of U.S. Patent No. 8946697 discloses compound III-1531 {claim 16, col 332, line 37}. Compound III-1531 comprises one ligand having the structure of LA318, shown below, and two ligands having the structure of LB10, shown below.

    PNG
    media_image12.png
    867
    546
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    627
    413
    media_image13.png
    Greyscale


Claims 1, 3-5, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20, 21, 24-25, and 27-29 of U.S. Patent No. 9,685,617. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 3-5, and 14: claim 20 of U.S. Patent No. 9,685,617 discloses a first device comprising a first organic light emitting device, the first organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode {claim 20, lines 1-5}.
The organic layer comprises a metal complex compound having the structure shown below {claim 20, lines 6-8}.

    PNG
    media_image14.png
    484
    790
    media_image14.png
    Greyscale

X is O, S, or Se; R is selected from the group consisting of alkyl, cycloalkyl, and combinations thereof; R1-R4 are defined similarly to the instant R1-R4; n is an integer from 1 to 3 {claim 29, lines 9-22}.

Regarding claims 18-20; claim 24 of U.S. Patent No. 9,685,617 corresponds to claim 18 of the instant application. Claim 29 of U.S. Patent No. 9,685,617 corresponds to claim 19-20 of the instant application. 

Claims 1-6 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 9,685,617. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-6 and 12; claim 19 of U.S. Patent No. 9,685,617 discloses compound II-1, shown below {claim 19}.
 
    PNG
    media_image15.png
    756
    1227
    media_image15.png
    Greyscale


Claims 1, 3, 5-7, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 15, 18-19, and 21-23 of U.S. Patent No. 9,634,264 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 3-5, and 14; claim 14 of U.S. Patent No. 9,634,264 discloses a first device comprising a first organic light emitting device, the first organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode {claim 14, lines 1-6}.
The organic layer comprises a metal complex compound having the structure shown below {claim 14, lines 5-8}.
 
    PNG
    media_image16.png
    725
    1150
    media_image16.png
    Greyscale

X is O, S, or Se; R1-R4 are defined similarly to the instant R1-R4; n is an integer from 1 to 3; A1-A2 and A6-A8 are carbon; A5 is N. {claim 14, lines 8-23}.

Regarding claims 18-20: Claim 18 of U.S. Patent No. 9,634,264 corresponds to claim 18 of the instant application. Claims 22-23 of U.S. Patent No. 9,634,264 correspond to claims 19-20 of the instant application. 

Claims 1-7, 9, and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 9,634,264. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-7, 9, and 11-13: claim 12 of U.S. Patent No. 9,634,264 discloses compound 4, shown below {claim 12}.
 
    PNG
    media_image17.png
    859
    1144
    media_image17.png
    Greyscale


Claims 1, 3-4, 14, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 15, 16, and 17-19 of U.S. Patent No. 10,033,002. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 3-4, and 14; claim 14 of U.S. Patent No. 10,033,002 discloses a first device comprising a first organic light emitting device, the first organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode {claim 20, lines 1-6}.
The organic layer comprises a metal complex compound having the structure shown below {claim 14, lines 5-8}.

    PNG
    media_image18.png
    469
    751
    media_image18.png
    Greyscale

X is O, S, or Se; R1-R3 are defined similarly to the instant R1; n is an integer from 1 to 3; Ra, Rb, and Rc are defined similarly to the instant R2-R4 {claim 14, lines 8-23}.

Regarding claims 18-20: Claim 16 of U.S. Patent No. 10,033,002 corresponds to claim 18 of the instant application. Claims 17-19 of U.S. Patent No. 10,033,002 correspond to claims 19-20 of the instant application. 

Claims 1-6 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,033,002. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-6 and 12; claim 13 of U.S. Patent No. 10,033,002 discloses compound II-1, shown below {claim 13}.
 
    PNG
    media_image19.png
    718
    1148
    media_image19.png
    Greyscale


Claims 1, 3-4, 14, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 14, 17-19, and 13 of U.S. Patent No. 9,748,500 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 3-4, and 14; claim 12 of U.S. Patent No. 9,748,500 B2 discloses a first device comprising a first organic light emitting device, the first organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode {claim 12, lines 1-8}.
The organic layer comprises metal complex compound having the structure shown below {claim 12, lines 6-10}.

    PNG
    media_image20.png
    560
    872
    media_image20.png
    Greyscale

X is O, S, or Se; R1-R3 are defined similarly to the instant R1; n is an integer from 1 to 3; Ra, Rb, and Rc are defined similarly to the instant R2-R4 {claim 14, lines 8-23}.

Regarding claims 18-20: Claim 14 of U.S. Patent No. 9,748,500 corresponds to claim 18 of the instant application. Claims 17-19 of U.S. Patent No. 9,748,500 correspond to claims 19-20 of the instant application. 

Claims 1-6 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 9,748,500 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-6 and 12; claim 11 of U.S. Patent No. 9,748,500 B2 discloses the compound below {claim 11; col. 213, lines 55-65}.
 
    PNG
    media_image21.png
    559
    970
    media_image21.png
    Greyscale

Claims 1-6, 11-14, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 9,929,353 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-6, 11-14, and 18; claim 13 of U.S. Patent No. 9,929,353 B2 discloses a first device comprising a first organic light emitting device, the first organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode {claim 9, lines 1-8}.
The organic layer comprises a light-emitting layer containing a metal complex compound having the structure shown below as an emissive dopant {(claim 11: The device of claim 9 comprises a phosphorescent emissive dopant.), (claim 12: The device of claim 11, wherein the phosphorescent emissive dopant comprises a ligand of claim 12.), (claim 13: The phosphorescent dopant can be the compound shown below—col. 226, lines 40-55.)}.

    PNG
    media_image22.png
    667
    1012
    media_image22.png
    Greyscale

Where the compound shown above has the structure of the instant Compound 1.

Claims 1, 3-4, 14, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-18 of U.S. Patent No. 10,411,200. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 3-4, and 14; claim 11 of U.S. Patent No. 10,411,200 discloses a first device comprising a first organic light emitting device, the first organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode {claim 11, lines 1-7}.
The organic layer comprises a light-emitting layer containing a metal complex compound having the structure shown below as an emissive dopant {claim 11, lines 5-33}.

    PNG
    media_image23.png
    428
    762
    media_image23.png
    Greyscale

X is O, S, or Se; R and R1-R6 are defined similarly to the instant R1-R3; R2 is defined similarly to the instant R4; n is an integer from 1 to 3; Ra, Rb, and Rc are defined similarly to the instant R2-R4 {claim 11, lines 5-33}.

Regarding claims 18-20; Claim 13 of U.S. Patent No. 10,411,200 corresponds to claim 18 of the instant application. Claims 14-16 of U.S. Patent No. 10,411,200 corresponds to claims 19-20 of the instant application. 

Claims 1-6 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,411,200. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-6 and 12; claim 9 of U.S. Patent No. 10,411,200 discloses the compound below {claim 29}.
 
    PNG
    media_image24.png
    330
    541
    media_image24.png
    Greyscale


Claims 1-5 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,411,201. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-5 and 12; claim 14 of U.S. Patent No. 10,411,201 discloses the compound below {claim 14, Compound Ir(LA217)(LB1)2}.
 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale


Claims 1, 3-6, 14, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-12 of U.S. Patent No. 10,510,968 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 3-6, and 14; claim 7 of U.S. Patent No. 10,510,968 B2 discloses a first device comprising a first organic light emitting device, the first organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode {claim 7, lines 1-7}.
The organic layer comprises a metal complex compound having the structure shown below {claim 7, lines 5-19}.
 
    PNG
    media_image16.png
    725
    1150
    media_image16.png
    Greyscale

X is O; R1-R4 are hydrogen, deuterium, alkyl, cycloalkyl, and combinations thereof; n is an integer from 1 to 3; A1-A2 and A6-A8 are carbon; A5 is N. {claim 7, lines 5-19}.

Regarding claims 18-20: Claim 8 of U.S. Patent No. 10,510,968 B2 correspond to claim 18 of the instant application. Claims 9-11 of U.S. Patent No. 10,510,968 B2 correspond to claims 19-20 of the instant application. 

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,380,855 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-4: claim 4 of U.S. Patent No. 11,380,855 B2 discloses a metal complex compound having the structure shown below {claims 1 and 4}.
 
    PNG
    media_image26.png
    303
    506
    media_image26.png
    Greyscale

X is S, O, or Se; R1-R4 have definitions encompassed by the definitions of the instant R1 to R4; n is an integer from 1 to 3; A1-A2 and A6-A8 are carbon; A5 is N. {claim 7, lines 5-19}.

Claims 1-5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10,355,227 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-5 and 7: claim 21 of U.S. Patent No. 10,355,227 B2 discloses a metal complex compound having the structure shown below {claim 21}.
 
    PNG
    media_image27.png
    396
    510
    media_image27.png
    Greyscale


Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,388,893 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-5: claim 10 of U.S. Patent No. 10,388,893 B2 discloses a metal complex compound having the structure shown below {claim 10}.
 
    PNG
    media_image28.png
    514
    669
    media_image28.png
    Greyscale


Claims 1, 3-4, 7-8, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,844,085 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 3-4, 7-8, and 11: claim 6 of U.S. Patent No. 10,844,085 B2 discloses a metal complex compound having the formula [LA]3-nIr[LB]n where LB is 
    PNG
    media_image29.png
    387
    278
    media_image29.png
    Greyscale
, and LA has the structure shown below {claims 1 and 6: Specifically, col. 205 to 206}.
 
    PNG
    media_image30.png
    374
    249
    media_image30.png
    Greyscale

Where R4, R5, and R6 have definitions encompassed by the current claim 1.

Claims 1-7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,361,381 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-7 and 9: claim 18 of U.S. Patent No. 10,361381 B2 discloses a metal complex compound, having the formula Ir(L1)(L2)2 where L1 and L2 are L11 and L22, respectively, each having the structures shown below, respectively {claims 17 and 18}.

    PNG
    media_image31.png
    617
    788
    media_image31.png
    Greyscale

 
    PNG
    media_image32.png
    499
    878
    media_image32.png
    Greyscale

Where R4, R5, and R6 have definitions encompassed by the current claim 1.

Claims 1 and 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,388,892 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1 and 3-5: claim 10 of U.S. Patent No. 10,388,892 B2 discloses a metal complex compound having the structure shown below {claim 10, col 156}.
 
    PNG
    media_image33.png
    574
    610
    media_image33.png
    Greyscale


Claims 1-5 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 9,450,195 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-5 and 11: claim 10 of U.S. Patent No. 9,450,195 B2 discloses a metal complex compound having the structure shown below {claim 10, col 165}.
 
    PNG
    media_image34.png
    556
    409
    media_image34.png
    Greyscale

Claims 1-5 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,349,087 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-5 and 11: claim 12 of U.S. Patent No. 11,349,087 B2 discloses a metal complex compound having the structure shown below {claim 10, col 170}.
 
    PNG
    media_image35.png
    544
    613
    media_image35.png
    Greyscale

Claims 1, 3-5 and 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,192,910 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 3-5 and 7-8: claim 11 of U.S. Patent No. 11,192,910 B2 discloses a metal complex compound, having the formula [LA]3-nIr[LB]n where LB is 
    PNG
    media_image36.png
    380
    272
    media_image36.png
    Greyscale
, and LA has the structure shown below {claim 1 (col 207) and claim 11 (col. 222)}.

    PNG
    media_image37.png
    384
    304
    media_image37.png
    Greyscale

Where R4, R5, and R6 have definitions encompassed by the current claim 1 {claim 1}.

Claims 1-10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,608,186 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-10 and 12: claim 13 of U.S. Patent No. 10,608,186 B2 discloses a metal complex compound having the structure shown below {claim 13, col 178}.
 
    PNG
    media_image38.png
    606
    651
    media_image38.png
    Greyscale


Claims 1-10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,024,807 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-10 and 12: claim 13 of U.S. Patent No. 11,024,807 B2 discloses a metal complex compound having the structure shown below {claim 13, col 178}.
 
    PNG
    media_image39.png
    463
    657
    media_image39.png
    Greyscale

Claims 1-5 and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,720,587 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-5 and 7-10: claim 12 of U.S. Patent No. 10,720,587 B2 discloses a metal complex compound having the structure shown below {claim 12, col 173}.
 
    PNG
    media_image40.png
    517
    630
    media_image40.png
    Greyscale


Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,862,046 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-13: claim 15 of U.S. Patent No. 10,862,046 B2 discloses metal complex compounds having the structures shown below {claim 15, cols 278, 280}.
 
    PNG
    media_image41.png
    265
    436
    media_image41.png
    Greyscale
 
    PNG
    media_image42.png
    249
    353
    media_image42.png
    Greyscale


Claims 1-5 and 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,862,054 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-5 and 7-10: claim 14 of U.S. Patent No. 10,862,054 B2 discloses metal complex compounds having the structures shown below {claim 14, col  367}.
 
    PNG
    media_image43.png
    421
    921
    media_image43.png
    Greyscale


Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,302,872 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-13: claim 7 of U.S. Patent No. 11,302,872 B2 discloses metal complex compounds having the structures shown below {claim 7, cols 253, 273}.
 
    PNG
    media_image41.png
    265
    436
    media_image41.png
    Greyscale
 
    PNG
    media_image44.png
    342
    474
    media_image44.png
    Greyscale

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,108,000 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-4: claim 10 of U.S. Patent No. 11,108,000 B2 discloses a metal complex compound having the structure shown below {claim 10}.
 
    PNG
    media_image45.png
    322
    551
    media_image45.png
    Greyscale

Where R and R1 to R6 have definitions encompassed by the current claim 1 {claims 1 and 10}.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,672,997 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-10: claim 17 of U.S. Patent No. 10,672,997 B2 discloses metal complex compounds having the structures shown below {claim 17, col  265}.
 
    PNG
    media_image46.png
    418
    380
    media_image46.png
    Greyscale


Claims 1-2, 14, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 15 of U.S. Patent No. 11,011,709. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claims 1-2 and 14: claim 11 of U.S. Patent No. 11,011,709 discloses a first device comprising a first organic light emitting device, the first organic light emitting device comprising an anode; a cathode; and an organic layer, disposed between the anode and the cathode {claim 11}.
The organic layer comprises a metal complex compound having one of the structures shown below {claim 11}.

    PNG
    media_image47.png
    328
    485
    media_image47.png
    Greyscale
 
    PNG
    media_image48.png
    391
    465
    media_image48.png
    Greyscale

Where X is O, S, or Se; A1 to A8 and R1 to R5 have definitions encompassed by the current claim 1 {claim 11}.
At least one of A1 to A8 is N {claim 11}.

Regarding claims 19-20:  Claim 15 of U.S. Patent No. 11,011,709 corresponds to the instant claims 19-20

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,822,361 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-10: claim 19 of U.S. Patent No. 10,822,361 B2 discloses a metal complex compound having the structure shown below {claim 19, col  137}.
 
    PNG
    media_image49.png
    304
    554
    media_image49.png
    Greyscale


Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,228,003 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-5: claim 7 of U.S. Patent No. 11,228,003 B2 discloses a metal complex compound having the structure shown below {claim 7, col  156}.
 
    PNG
    media_image50.png
    579
    355
    media_image50.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786